Title: From Thomas Jefferson to Nathaniel Colley, 9 February 1791
From: Jefferson, Thomas
To: Colley, Nathaniel



Dear Captain
Philadelphia Feb. 9. 1791.

I have received your favor of Jan. 22. by post that by Capt. Anderson being not yet arrived. In your account you have omitted freight and commission, and I was not merchant enough to know how much they should be. I have therefore by guess inclosed you a bank post note for seventy dollars, which if too little shall be corrected. Observe that by an arrangement between the bank and Treasury, any collector of duties gives ready money for their postnotes, so that you have only to present the inclosed to the Collector most convenient to you. I thank you sincerely for your attention to this little commission, and should I have any thing at any other time to be done in the same way at London, I will avail myself of your kind offer of service. My daughters are both in Virginia. I will convey by letter your kind remembrance of them. Pray drop me a line to inform me if you recieve this, so as to make me easy on that point. A thousand shorter and pleasanter voyages to you than that we had together. I am with great esteem Dear Captain Your most obedt. humble servt.,

Th: Jefferson

